Judgment, Supreme Court, New York County (Charles E. Ramos, J.), entered May 20, 2003, which, upon the prior grant of plaintiffs motion for summary judgment in lieu of complaint, pursuant to CPLR 3213, awarded plaintiff damages in the principal amount of $57,500,000, unanimously affirmed, with costs. Appeal from the underlying order, same court and Justice, entered on or about May 12, 2003, unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment.
Inasmuch as the documents presented by plaintiff to obtain payment pursuant to the subject amended letters of credit issued for its benefit facially complied with the requirements set forth in the letters of credit, and no issue was raised as to whether the underlying transactions in connection with which the letters of credit had been issued were permeated by fraud, defendant issuing bank’s obligation to pay plaintiff was absolute (see 3Com Corp. v Banco do Brasil, S.A., 171 F3d 739, 744 [1999]). Indeed, far from being inadequate, the documentation presented by plaintiff in seeking to draw upon the amended letters of credit, i.e., signed certificates, was significantly more reliable and exacting than the minimally adequate text for such presentment documents under the subject agreements. Concur—Buckley, P.J., Lerner, Friedman, Marlow and Sweeny, JJ.